EXHIBIT 10.8








TIME BASED VESTING


STOCK OPTION


Granted by


NORTHFIELD BANCORP, INC.


under the


NORTHFIELD BANCORP, INC.
2019 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2019 Equity Incentive Plan (the “Plan”)
of Northfield Bancorp, Inc. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. A
copy of the Plan and Plan prospectus has been provided to each person granted a
stock option pursuant to the Plan. The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns. Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
1.    Name of Participant: ______________________________
2.        Date of Grant: ___________________________________
3.        Exercise Price per Share:    $    
4.        Total number of shares of Company common stock, $0.01 par value per
share, that may be acquired pursuant to this Option:     
(subject to adjustment pursuant to Section 10 hereof). The Option will be an
Incentive Stock Option to the maximum extent permitted under the tax laws, which
means that up to $100,000 of Options that vest in any one calendar year will be
Incentive Stock Options (based on the exercise price of the Option).
Example: A participant is granted 140,000 Options that vest in equal
installments of 28,000 Options per year over a 5 year period. The exercise price
is $10.89, which is equal to the fair market value of the stock on the date of
grant. Since $10.89 multiplied by 28,000 (the number of Options that vest each
year) is $304,920.00, some of the Options that vest each year will not be
Incentive Stock Options. Based on a $10.89 exercise price, the maximum number of
Incentive Stock Options that can vest for any one year is 9,182 ($100,000 ÷
$10.89 = 9,182 (fractional shares are not included)). The remainder will be
Non-Statutory Stock Options.
Please note that for purposes of determining the maximum number of Options that
can vest in any one calendar year as Incentive Stock Options, the Options
granted to you in this Agreement that vest in a calendar year will be aggregated
with any earlier Option Award that you received that vest in the same calendar
year. If you vest in the maximum number of Incentive Stock Options in which you
are permitted to vest for a calendar year under a prior Option Award, all
Options that you receive under this Agreement that vest in the same calendar
year will be considered Non-Statutory Stock Options.


    

--------------------------------------------------------------------------------





5.
    Expiration Date of Option: _________________, subject to earlier expiration
due to Termination of Service. This Option may not be exercised at any time on
or after the Option’s expiration date.

6.
Vesting Schedule. Unless sooner vested in accordance with the terms of this
Award Agreement, the Options granted hereunder shall vest (i.e., become
exercisable) in accordance with the following:



Percentage of
Option Vested


Number of Shares Available for Exercise




Vesting Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Vesting will automatically accelerate pursuant to Section 2.6, 2.9 and 4.1 of
the Plan (in the event of Termination of Service due to death or Disability or
Involuntary Termination following a Change in Control or Involuntary Termination
within 36 months of a Merger of Equals).
7.    Exercise Procedure. This Option will be exercised in whole or in part by
the Participant’s delivery to the Company of written notice (the “Notice of
Exercise of Option” attached hereto as Exhibit A) setting forth the number of
shares with respect to which this Option is to be exercised, together with
payment by cash or other means acceptable to the Committee.
8.    Delivery of Shares.


8.1
Delivery of Shares. Delivery of shares of Common Stock upon the exercise of this
Option will comply with all applicable laws (including the requirements of the
Securities Act) and the applicable requirements of any securities exchange or
similar entity.



9.    Change in Control.


9.1
In the event of the Participant’s Involuntary Termination following a Change in
Control or Involuntary Termination within 36 months of a Merger of Equals, all
Options held by the Participant, whether or not exercisable at such time, will
become fully exercisable for a period of one year following Involuntary
Termination, subject to the expiration provisions otherwise applicable to the
Option.



9.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.



9.3
A “Merger of Equals” will be deemed to have occurred as provided in Section 4.3
of the Plan.



2





--------------------------------------------------------------------------------





10.    Adjustment Provisions.
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.
11.    Termination of Option and Accelerated Vesting.
This Option will terminate upon the expiration date, except as set forth in the
following provisions:
11.1
Death. In the event of the Participant’s Termination of Service by reason of the
Participant’s death, any Options that would otherwise have vested under this
Award during the calendar year in which the Participant’s death occurs will
vest, if not already vested, and all other Options awarded under this Agreement
will be forfeited. This Option may thereafter be exercised by the Participant’s
legal representative or beneficiaries for a period of one year following
Termination of Service due to death or the remaining unexpired term of the
Option, if less.

11.2
Disability. In the event of the Participant’s Termination of Service by reason
of the Participant’s Disability, any Options that would otherwise have vested
under this Award during the calendar year in which the Participant’s Disability
occurs will vest, if not already vested, and all other Options awarded under
this Agreement will be forfeited. This Option may thereafter be exercised for a
period of one year following Termination of Service due to Disability or the
remaining unexpired term of the Option, if less.

11.3
Retirement. If the Participant’s Service terminates due to Retirement, this
Option may thereafter be exercised, to the extent it was exercisable at the time
of such termination, for a period of one year following Termination of Service
due to Retirement or the remaining unexpired term of the Option, if less. All
unvested Options will be forfeited.



11.4
Termination for Cause. In the event of the Participant’s Termination of Service
for Cause, all Options that have not been exercised will expire and be
forfeited.



11.5
Other Termination. In the event of the Participant’s Termination of Service for
any reason other than due to death, Disability, Retirement or for Cause, this
Option may thereafter be exercised, to the extent it was exercisable at the time
of such termination, for a period of three months following termination, subject
to termination on the Option’s expiration date, if earlier. All unvested Options
will be forfeited.



11.6
Incentive Option Treatment. The Incentive Stock Options granted hereunder are
subject to the requirements of Section 421 of the Internal Revenue Code. No
Option will be eligible for treatment as an Incentive Stock Option in the event
such Option is exercised more than three months following Termination of Service
(except in the case of Termination of Service due to Disability). In order to
obtain Incentive Stock Option treatment for Options exercised by heirs or
devisees of the Participant, the Participant’s death must have occurred while
the Participant was employed or within three months of the Participant’s
Termination of Service.





3





--------------------------------------------------------------------------------





12.    Miscellaneous.


12.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.



12.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.



12.3
Except as otherwise provided by the Committee, Incentive Stock Options under the
Plan are not transferable except (1) as designated by the Participant by will or
by the laws of descent and distribution, (2) to a trust established by the
Participant, or (3) between spouses incident to a divorce or pursuant to a
domestic relations order, provided, however, that in the case of a transfer
described under (3), the Option will not qualify as an Incentive Stock Option as
of the day of such transfer.



12.4
This Option will be governed by and construed in accordance with the laws of the
State of New Jersey.



12.5
The granting of this Option does not confer upon the Participant any right to be
retained in the employ of the Company or any subsidiary.



12.6
An Option that is exercised as an Incentive Stock Option is not subject to
ordinary income taxes so long as it is held for the requisite holding period,
e.g., two (2) years from the date of grant of the Option and one (1) year from
the date of exercise, whichever is later. A Non-Qualified Stock Option will be
subject to income tax withholding at the time of exercise. Upon the exercise of
a Non-Statutory Stock Option, the Participant shall be required to satisfy the
minimum required federal, state and local tax withholding in the manner or
manners permitted by the Company.



12.7
This Stock Option Award, or any portion of this Award, is subject to forfeiture
in accordance with the requirements of Section 7.17 of the Plan.



12.8
The Chief Executive Officer of the Company is required to retain direct
ownership of at least 50% of the Chief Executive Officer’s Covered Shares
received upon exercise of a Stock Option, until the earlier of (i) thirty-six
(36) months following the date of vesting, or (ii) termination of employment
with the Company and any Subsidiary (solely for these purposes, the Chief
Executive Officer is deemed to have a termination of employment with the Company
or a Subsidiary even if the Chief Executive Officer continues in employment with
an acquiring entity following a Change in Control or Merger of Equals). [CEO
Agreement Only]





4





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
 
NORTHFIELD BANCORP, INC.


By:
 
Its:
 



PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2019 Equity
Incentive Plan. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2019 Equity Incentive Plan.
 
PARTICIPANT
 
 
 
 





5





--------------------------------------------------------------------------------





EXHIBIT A


NOTICE OF EXERCISE OF OPTION
(BY EMPLOYEE)


I hereby exercise the stock option (the “Option”) granted to me by Northfield
Bancorp, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the
Northfield Bancorp, Inc. 2019 Equity Incentive Plan (the “Plan”) referred to
therein, and notify you of my desire to purchase __________________ shares of
common stock of the Company (“Common Stock”) for a purchase price of $_______
per share.


I wish to pay the purchase price by (check one or more, as applicable):
[Any payment to be delivered must accompany this Notice of Exercise of Option]


___
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

___
A “net settlement” of the Option whereby I direct the Company to withhold a
sufficient number of shares to satisfy the purchase price. [ ] Withhold a
sufficient number of shares to pay minimum required taxes [ ] Calculate minimum
required withholding and I will submit payment.

___
A check (personal, certified or cashier’s) in the sum of $_______ and stock of
the Company with a fair market value of $______, in full payment of the purchase
price.*

___
Please sell ______ shares from my Option shares through my broker in
full/partial payment of the purchase price. If my broker requires additional
forms in order to consummate this “broker cashless exercise,” I have included
them with this election.

I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
I hereby represent that it is my intention to acquire these shares for the
following purpose:
___    investment
___    resale or distribution


Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
Date: ____________, _____.        _________________________________________
Participant’s signature


*    If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having been
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.


6



